El Jusbz Asociado Sr. Wolf,
emitió la opinión del tribunal.
Los apelantes, demandantes en la corte inferior, obtu-vieron sentencia a su favor en este caso. La corte impuso las costas a los demandados, pero se negó a conceder hono-rarios de abogado de los demandantes. El procedimiento fué de injunction para recobrar la posesión material de una propiedad inmueble. Los demandados alegaron tener el tí-tulo de dicha propiedad. La corte' resolvió que una cues-tión de título no podía ser considerada en esta clase de pro-cedimientos. Los apelantes alegan haberse cometido varios errores. Todos ellos afectan necesariamente a la cuestión de si los demandados defendieron el caso cuando debieron haber entregado la posesión, y si tal defensa como la esta-blecida demostró “temeridad” como se emplea la palabra en la frase en castellano. Los apelantes sostienen que como los demandados los obligaron á someterse a procedimientos bastante largos y embarazosos para recobrar la posesión, debieron haber sido condenados en honorarios de abogado. La corte no dió explicación alguna por dejar de conceder honorarios. La concesión era una cuestión de la sana dis-creción de la corte y en apelación debe demostrarse que la omisión en conceder honorarios es una injusticia. En la opinión no existe nada que demuestre tal cosa y la prueba no ha ¡tido certificada a este tribunal. La corte tuvo a las partes ante sí y pudo apreciar si se defendieron en la creen-cia más o menos honrada de que mantenían sus respectivos derechos. Sólo podríamos revisar las actuaciones de la corte *505si tuviéramos la prueba ante nosotros. No teniéndola, debe subsistir la presunción de que la conclusión de la corte fué correcta, debiendo por tanto confirmarse la sentencia ape-lada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.